DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2021 has been entered.
 
Allowable Subject Matter
Claims 1, 3, 5, 6 and 10 are allowed, and claims 2, 4 and 7-9 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for liquid cooling computer racks, does not disclose, teach or suggest, following subject matter in claims:  
a cooling device disposed on a bottom position of the water-cooled distributive heat dissipation system, and connected to the water tank; and 
a bent pipe, connected between the output end of the converging duct and the cooling device, and comprising a curved portion and a linear portion, wherein the curved portion is connected between the output end of the converqinq duct and the linear portion, the linear portion is connected between the curved portion and the cooling device;
wherein a working fluid is accommodated in the water tank and driven by a pump to flow toward the distributing duct to the branch modules and the converging duct, and a flow direction of the working fluid in the distributing duct is the same as a flow direction of the working fluid in the converging duct, 
a flow direction of the working fluid in the linear portion of the bent pipe is opposite to the flow direction of the working fluid in the converging duct and the flow direction of the working fluid in the distributing duct, and 
a total path length in the distributing duct and the converging duct of the working fluid, which is flowing through any one of the branch modules, is substantially equal to a length of the distributing duct or a length of the converging duct. 

Prior arts, Ota, SMITH, Ross and TAN disclose related structural elements for liquid cooling computer rack, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835